COBB, Judge.
The trial court entered an order denying the appellant’s petition for the release of his personal property which was being held by the Orlando Police Department. The court held that it did not have jurisdiction over the release of personal property held by law enforcement officers. The appellant claims that the only evidence before the court was that this property belonged to him and that the police would not release the property without a court order. We agree that the court’s order of denial has left the appellant with no available remedy.
*960Accordingly, the trial court’s order denying the appellant’s motion for release of personal property is reversed and the cause remanded for further proceedings.
REVERSED AND REMANDED.
HARRIS and PETERSON, JJ., concur.